Citation Nr: 0004068	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  91-50 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2. Entitlement to an effective date for an award of service 
connection for degenerative joint disease of the lumbar 
spine, prior to November 8, 1994.

(The issues of entitlement to service connection for right 
shoulder and right elbow disabilities on a secondary basis, 
and entitlement to service connection for residuals of aortic 
and iliac aneurysms on a secondary basis will be considered 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947.

By rating action dated in June 1988, the Regional Office (RO) 
denied the veteran's claim for service connection for a right 
hip disability.  He was notified of this determination and of 
his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  

In an April 1996 decision, the Board of Veterans' Appeals 
(Board), concluded, in effect, that the evidence submitted by 
the veteran was not new and material, and his claim for 
service connection for a right hip disability remained 
denied.  The veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, it was known as the United States Court of Veterans 
Appeals) (hereinafter, the Court).  By decision in January 
1998, the Court affirmed the Board's determination that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right hip 
disability.  The veteran has recently submitted additional 
evidence seeking to reopen his claim for service connection 
for a right hip disability.  

In a decision dated in February 1998, the Board of Veterans' 
Appeals (Board) granted the veteran's claim for service 
connection for degenerative joint disease of the lumbar spine 
on the basis that it was secondary to his service-connected 
knee disability.  In a rating decision later that month, the 
RO assigned a 10 percent evaluation, effective November 8, 
1994.  The veteran disagreed with the effective date of the 
award of service connection.  By rating action dated in 
December 1998, the RO denied the veteran's claim for an 
earlier effective date for an award of service connection for 
degenerative joint disease of the lumbar spine.  In addition, 
the RO concluded that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a right hip disability.


FINDINGS OF FACT

1. By decision dated in April 1996, the Board held that the 
evidence submitted by the veteran was not new and 
material, and his claim for service connection for a right 
hip disability remained denied.

2. The evidence added to the record since the April 1996 
Board decision includes an opinion from a private 
physician that the veteran's right hip disability is 
related to his service-connected knee disability. 

3. This evidence is neither cumulative nor redundant and is, 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. A letter from the veteran's Congressman was received on 
February 8, 1993, and this refers to a claim for service 
connection for a disability of the lumbar spine.

5. This letter constituted an informal claim.

6. The Board granted service connection for degenerative 
joint disease of the lumbar spine by decision in February 
1998, and the RO assigned November 8, 1994 as the 
effective date.  


CONCLUSIONS OF LAW

1. The evidence received since the October 1996 Board 
decision is new and material, and the claim for service 
connection for right hip disability is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100 (1999).

2. The veteran's claim for service connection for a right hip 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The criteria for an effective date of February 8, 1993 for 
an award of service connection for degenerative joint 
disease of the lumbar spine have been met.  38 C.F.R. 
§§ 3.151, 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Entitlement to Service Connection for a 
Right Hip Disability on a Secondary Basis

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for a right 
hip disability is the April 1996 Board decision.  38 U.S.C.A. 
§ 7105.  As noted above, this determination was upheld by a 
decision of the Court.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.


The "old" evidence 

The service medical records contain no complaints or findings 
pertaining to a disability of the right hip.  No 
musculoskeletal defects were noted on the separation 
examination in December 1946.

On VA examination in July l951, it was reported that the 
veteran did not have a limp.  He wore an elastic knee cage.

The veteran was seen in a private hospital in September 1982.  
It was indicated that he had twisted his right ankle three 
days earlier.  The impression was fracture of the lateral 
malleolus.  

VA outpatient treatment records show that in November 1987, 
the veteran complained of right hip pain.  It was indicated 
that his leg was giving out.  An X-ray of the right hip in 
September 1988 revealed no significant degenerative changes.  
X-rays of the hips in March 1990 revealed minimal 
degenerative changes. 

Additional VA outpatient treatment records reflect that the 
veteran was seen in February 1990 and related that his right 
hip hurt all the time.  When seen in July 1990, he reported 
that since the injury to the right ankle, he had complaints 
of constant, sharp pain over the right hip.  The assessment 
was chronic pain over the right hip, most probably secondary 
to old injuries.  

The veteran was afforded a VA examination of the joints in 
August 1995.  He stated that ever since his right knee injury 
in service, the knee kept buckling.  He ascribed all his 
subsequent problems to the fact that his right leg would give 
way and he would fall.  There was no specific mention in the 
examination report of any injury to the right hip.  An 
examination showed flexion of the right hip was to 120 
degrees, with good rotation.  The examiner commented that he 
was at a loss to explain how the multiple falls the veteran 
described, and the multiple injuries he described, could be 
related to the knee injury in service.  The examiner noted 
that he tried to review the claims folder, but it was 
voluminous and he could not make sense out of a lot of it.  

A number of statements from the veteran's private physician, 
R.G.S., M.D. has been associated with the claims folder.  In 
October 1994, it was noted that the veteran's knee problem 
was causing instability and the veteran continued to fall.  
The physician noted in April 1995 that the veteran had 
instability of the right knee and that he had fallen a number 
of times, sustaining injuries to his back, left knee and 
elbows.  The examiner commented that this linked the 
veteran's knee problem to his other joint complaints and 
accumulated injuries over the years.  

The Board decision of April 1996

By decision in April 1996, the Board found that, while some 
of the evidence submitted since a final June 1988 rating 
action was new, it was not material and that, therefore, the 
veteran's attempt to reopen his claim for service connection 
for a right hip disability was denied.

The additional evidence 

In a statement dated in August 1997, Dr. S. related that the 
veteran's major problem was the fact that he had a residual 
meniscus in his knee following incomplete removal of the 
medial meniscus which was well-documented at the time of his 
original arthroscopic surgery.  This caused continued 
instability of his knee which resulted in falling and a 
multitude of other problems affecting the rest of his body, 
including the hip.  The physician noted that range of motion 
of the hip was diminished, and that it would qualify as 
ankylosis.  He added that he could "not read the rating on 
that but I would say it be compatible with a moderate degree 
of ankylosis due to loss of motion according to my estimate 
from the ankle."  The clinical impressions included hip 
ankylosis.

Service connection is in effect for degenerative joint 
disease of the lumbar spine; a right knee disability; a left 
knee disability; and residuals of a fracture of the right 
ankle.

Analysis 

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, U.S. Vet. App. 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, U.S. Vet. App. 12 Vet. 
App. 321 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.

As noted above, the veteran's claim was previously denied by 
the Board on the basis that the evidence submitted by the 
veteran was not new and material, inasmuch as there was no 
clinical evidence tending to demonstrate that a right hip 
disability was related to service or to a service-connected 
disability.  

The evidence received since the April 1996 determination 
includes various statements from the veteran's private 
physician.  It is significant to point out that 
Dr. S. concluded, in August 1997, that the instability of the 
veteran's service-connected right knee disability resulted in 
falls which, ultimately produced a disability of the right 
ankle which, in turn resulted in a disability of the right 
hip.  This evidence is clearly new in that it was not 
previously of record.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has a right hip disability which 
is related to a service-connected disability.  This evidence 
suggests that he does.  It is of such significance that it 
must be considered in order to adjudicate the claim fairly.  
The Board finds, accordingly, that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for a right hip disability.

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for a right hip disability is new and material, 
the next question which must be resolved is whether the claim 
is well grounded.  See Elkins, 12 Vet. App. 209.  In order 
for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has a 
right hip disability, and a physician has opined that it is 
due to a service-connected disability.

Before moving on to the third Elkins step, consideration of 
the claim for service connection for a right hip disability 
on its merits, the Board must first determine whether VA's 
duty to assist the veteran in the development of his claim 
has been met.  See 38 U.S.C.A. § 5107.  This matter will be 
further discussed in the REMAND section below.

II.  Entitlement to an Effective Date for 
an Award of Service Connection for 
Degenerative Joint Disease of the Lumbar 
Spine, Prior to November 8, 1994

Factual background

The veteran submitted a claim for service connection for a 
disability of the lower spine in November 1976.

In August 1977, the veteran failed to report for a VA 
examination which had been scheduled in conjunction with his 
claim.  By letter dated in September 1977, the RO advised the 
veteran that his claim had been denied because he did not 
report for the scheduled examination.  

A letter was received from the veteran's Congressman on 
February 8, 1993.  A memorandum attached to the letter from 
one of his assistants noted that the veteran broke his right 
ankle in a fall in service and damaged the right elbow.  From 
the weight shifting, his left knee and spine were damaged.

VA outpatient treatment records show that the veteran was 
seen in June 1993 and it was noted that the back pain 
persisted.  

In a letter received by the RO on March 15, 1994, the veteran 
stated that the shifting of his body weight had caused damage 
to his lower spinal cord.  

A letter dated November 8, 1994 from the veteran shows that 
he stated that the shifting of weight from the right to the 
left leg and the falling down over the years had caused 
deterioration of the lower spine.

By decision dated in February 1998, the Board granted service 
connection for degenerative joint disease of the lumbar 
spine.  The RO effectuated this determination in a rating 
decision later that month.  A 10 percent evaluation was 
assigned in a rating action later that month, based on a 
November 8, 1994 letter from the veteran which referred to a 
disability of the lower spine.

Analysis 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
dated entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

The effective date of an award of an evaluation or award of 
pension, compensation or dependency and indemnity 
compensation based on a reopened claim shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A review of the record clearly shows that the veteran's 
correspondence to his Congressman in February 1993 
constituted an informal claim.  In this regard, the Board 
points out that the memorandum from the Congressman's 
assistant specifically indicated that weight shifting 
produced damage to the spine.  As noted above, upon receipt 
of an informal claim, the RO is supposed to file an 
application form to the veteran.  In this case, as the RO did 
not send the veteran a formal application for a claim for 
service connection for a disability of the spine, the one-
year filing period for such application did not begin to run.  
As the one-year period was never triggered, February 8, 1993, 
the date of the informal claim must be accepted as a matter 
of law as the date of claim for purposes of determining an 
effective date.  Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).

Since the claim for service connection for a disability of 
the lumbar spine was received on February 8, 1993, that is 
the appropriate effective date for the award of service 
connection.  There is no basis on which an earlier effective 
date may be assigned.

The veteran has referred to the fact that his claim for 
service connection for the lumbar spine was denied in 
September 1977 based on his failure to report for a VA 
examination.  He argues that this should be considered to be 
an abandoned claim and that, therefore, new and material 
evidence is not required to reopen the claim.  The fact 
remains, however, that a claim is considered to be abandoned 
when evidence requested in conjunction with a claim is not 
submitted by the veteran within one year of the date of the 
request.  However, if a new claim is received, and the right 
to benefits is established, the effective date shall not be 
earlier than the date of the filing of the new claim.  See 
38 C.F.R. § 3.158 (1999).  In this case, the Board has also 
considered the original claim as having been abandoned, but 
there is no basis under this regulatory provision on which an 
earlier effective date may be assigned.  In summary, the 
outcome of this issue is the same whether considering the 
1977 RO action as a finally denied claim or an abandoned 
claim.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right hip 
disability.  The claim is well grounded.  To this extent, the 
appeal is granted.  An effective date of February 8, 1993 for 
an award of service connection for degenerative joint disease 
of the lumbar spine is granted.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for a right hip disability is well 
grounded, the Board finds that additional development of the 
record is required.  See 38 U.S.C.A. § 5107(a).

As noted above, the veteran's private physician appears to 
conclude that the veteran has a right hip disability which 
was caused by a service-connected disability.  The Board 
points out that the veteran was afforded examinations by the 
VA in February 1997 and again in December 1998.  However, the 
examiner was not requested on either occasion to furnish an 
opinion concerning the relationship, if any, between the 
veteran's service-connected disabilities and a right hip 
disorder.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
(West 1991) "refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, the question currently 
before the Board is whether a service-connected disability 
caused or aggravated the veteran's right hip disability.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be afforded a VA 
examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right hip 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to review the claims folder and, on the 
basis of the examination of the veteran 
and review of the medical record, to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's current right hip disability 
was caused or aggravated by any of his 
service-connected disabilities.  If a 
service connection disability aggravated 
the right hip disability, the examiner 
should quantify the level of increased 
symptomatology resulting therefrom.  If 
the examiner is not able to ascertain or 
quantify the degree of disability over 
and above that existing prior to the 
aggravation, it should be stated for the 
record.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West,        12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

